Citation Nr: 0203889	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  98-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than February 13, 
1996 for an award of total disability compensation benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from August 1965 to June 1967 and 
from October 1978 to June 1979.  He also had additional 
service in the Army National Guard and Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the RO denied the veteran's claim for 
total disability based on individual unemployability in an 
August 1996 rating decision, for which the veteran timely 
submitted a notice of disagreement.  However, in November 
1997, the RO received from the veteran a statement indicating 
his desire to withdraw that issue.  See 38 C.F.R. § 20.204 
(2001).  Therefore, that matter is not currently before the 
Board.   

Review of the claims folder reveals that in an October 1999 
rating decision, the RO denied as not well grounded the claim 
for service connection for ligamentous strain status post 
surgery for cervical arteriovenous malformation.  Pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)), the well-grounded 
claim requirement is eliminated effective July 14, 1999, 
prior to the date of the RO's decision.  The matter is 
referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Effective from September 16, 1993, the veteran's service-
connected disabilities are partial complex seizures secondary 
to closed head injury, rated as 80 percent disabling, and 
internal derangement of the left knee status post arthroscopy 
and partial meniscectomy, rated as 20 percent disabling.  The 
combined service-connected disability rating from September 
16, 1993 is 80 percent.  

3.  Effective from February 13, 1996, the RO awarded service 
connection for mood disorder and generalized anxiety disorder 
secondary to service-connected seizures, evaluated as 70 
percent disabling.  The combined service-connected disability 
rating from February 13, 1996 is 100 percent.   

4.  There is no communication from the veteran or his 
representative prior to October 1996 that expresses an intent 
to seek service-connected disability compensation for a 
psychiatric disability.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 13, 
1996 for an award of total disability compensation benefits 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(p), 3.102, 
3.155(a), 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See VCAA, supra.  In 
addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
June 1997 rating decision, March 1998 statement of the case, 
and September 1998 supplemental statement of the case, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence needed to substantiate the 
claim.  With respect to the duty to assist, the Board 
observes that, as discussed in detail below, the disposition 
of the claim is dependent upon satisfaction of legal criteria 
rather than evidentiary matters.  In any event, the Board 
observes that the RO has secured VA medical records and 
examinations as required by law.  There is no indication that 
the veteran has authorized VA to obtain any private records.  
Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

In September 1993, the RO received the veteran's original 
claim for disability compensation for residuals of injuries 
to the head, legs, mouth, left knee, and right ankle.  In a 
July 1994 rating decision the RO established service 
connection for partial complex seizures secondary to closed 
head injury and for internal derangement of the left knee 
status post arthroscopy and partial meniscectomy, assigning a 
10 percent rating for each disability.  The veteran appealed 
the percentage evaluation awarded.  On appeal, the RO 
increased the evaluation for seizure disorder to 80 percent 
and for the left knee disability to 20 percent, effective 
from September 16, 1993, the date of receipt of the original 
claim.  The Board confirmed those evaluations in its February 
1997 decision.  

During the course of that appeal, the veteran submitted a 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
in February 1996.  The RO denied the claim in an August 1996 
rating decision, for which the veteran submitted a notice of 
disagreement in October 1996.      

Also in October 1996, the veteran submitted a new claim for a 
psychiatric disorder secondary to the service-connected 
seizures.  The RO granted that claim in a June 1997 rating 
action, establishing service connection for a mood disorder 
and generalized anxiety disorder evaluated as 70 percent 
disabling, effective from February 13, 1996.  In the 
decision, the RO noted that the veteran now had a combined 
100 percent disability rating from February 13, 1996.    

In November 1997, the RO received correspondence from the 
veteran stating that he "would like to make a request that 
the EP 171 for IU be dropped at the time."  In December 1997, 
the veteran submitted a notice of disagreement with the 
effective date of the total disability award, alleging 
entitlement to total disability benefits from the date of his 
claim in September 1993.  

Review of the record disclosed a May 1995 letter from the 
Social Security Administration (SSA), indicating that the 
veteran was considered disabled for purposes of SSA 
disability benefits beginning in January 1994.  

During the June 1998 personal hearing, the veteran related 
that he had secured total disability status from the SSA 
earlier than from VA.  SSA based the disability determination 
on the residuals of a closed head injury, for which the 
veteran was service-connected.  The veteran felt that his VA 
total disability benefits should be effective at least from 
the same date as the SSA benefits, or from as early as 1992, 
when he first made an application.  He had secured only 
marginal employment since that time.    

Analysis

In this case, the veteran has a combined schedular service-
connected disability rating of 80 percent from September 16, 
1993, based on the two disabilities awarded from his original 
compensation claim.  See 38 C.F.R. § 4.25 (2001) (combined 
ratings table).  The veteran did not appeal the effective 
date assigned for these disabilities.  When the RO 
subsequently established service connection for mood disorder 
and generalized anxiety disorder, which it rated as 70 
percent disabling, the combined disability rating rose to 95 
percent, which is rounded up to 100 percent per VA 
regulation. Id.  The RO awarded the grant of service 
connection for the psychiatric disability effective from 
February 13, 1996, which is therefore the effective date of 
the 100 percent combined rating.  Thus, because the combined 
evaluation increased to 100 percent due adding another 
service-connected disability, rather than due to an increase 
in existing disability ratings, establishing an earlier 
effective date for that 100 percent rating requires 
establishing an earlier effective date for the later award of 
service-connected disability.          

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400.  If a claim for disability compensation is 
received within one year after separation from service, the 
effective date of entitlement is the day following separation 
or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  A 
claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

The RO received the relevant claims from the veteran in 
September 1993 and October 1996, more than one year after the 
dates of his separation from service in 1967 and 1979.  
Therefore, the effective date for service connection for the 
seizure disability and left knee disability can be no earlier 
than the date of receipt of the claim in September 1993.  
Similarly, the earliest effective date allowed for service 
connection for a psychiatric disability secondary to the 
service-connected seizure disability is the date of receipt 
of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Although the evidence of record suggests that the 
veteran received psychiatric treatment prior to the RO's 
receipt of the October 1996 claim, review of the claims 
folder is negative for earlier communication from the veteran 
or his representative expressing an intent to apply for VA 
benefits for a psychiatric disability.  38 C.F.R. §§ 3.1(p), 
3.155(a).  Therefore, there is no legal basis for the Board 
to award an earlier effective date for the 100 percent 
disability rating.  See Cacalda v. Brown, 9 Vet. App. 261, 
265 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).    

The Board acknowledges that the veteran did submit a claim 
for TDIU.  Such a claim is a claim for an increased rating.  
An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Thus, an 
earlier effective date than February 13, 1996 might have been 
permissible if pursued through the TDIU claim.  However, the 
Board emphasizes that the veteran withdrew the appeal on that 
issue in November 1997.  See 38 C.F.R. § 20.204.  Therefore, 
further examination of the claim on this basis is not 
warranted.   


ORDER

An effective date earlier than February 13, 1996 for an award 
of total disability compensation benefits is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

